EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview (email communications) with Josh C. Snider on August 9, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 1 and 7 have been amended as follows:
1. (Currently Amended) A coherent passive optical network (PON) extender apparatus, comprising: 
an extender transceiver for communication with an associated optical communication hub, the extender transceiver including at least one coherent receiving portion configured to receive a single coherent optical wavelength from the optical communication hub, at least one coherent transmitting portion, and an extender processor; 
a signal adaptation unit separate from the extender transceiver and configured to receive an input plurality of downstream electrical transmission signals from the coherent receiving portion, and output a plurality of individual downstream coherent optical wavelengths, each downstream coherent optical wavelength of the plurality of individual downstream coherent optical wavelengths being (i) based on a respective input electrical transmission signal, and (ii) for transmission to one of an optical wherein a plurality of transceivers disposed within the signal adaptation unit are configured to each convert one of the input plurality of downstream electrical transmission signals into one of the plurality of individual downstream coherent optical wavelengths; and 
a multiplexer disposed within the signal adaptation unit and configured to bundle the plurality of individual downstream coherent optical wavelengths for retransmission to a plurality of the respective ones of the optical node, the downstream termination unit, and the end-user.  

7. (Currently Amended) An optical network communication system utilizing a coherent passive optical network (PON), comprising:
a coherent optical communication hub including an optical line terminal (OLT) and a hub transceiver, the OLT being configured to (i) convert standard signals to a frequency and framing of the PON for transmission from the hub transceiver, and (ii) to coordinate multiplexing throughout the system; 
a trunk fiber configured to carry transmitted downstream coherent optical signals from the hub transceiver; 
a coherent PON extender configured to (i) recover at least one single downstream coherent optical signal from the trunk fiber, (ii) convert the recovered single downstream coherent optical signal into a plurality of downstream electrical signals, (iii) pair each downstream electrical signal of the converted plurality of downstream electrical signals with a respective corresponding downstream coherent optical wavelength different from the at least one single downstream coherent optical signal, and (iv) assign the respective corresponding downstream coherent optical wavelengths for individual downstream distribution; and 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084.  The examiner can normally be reached on 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        August 17, 2021